DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

           ALLSTATE FIRE & CASUALTY INSURANCE COMPANY,
                             Appellant,

                                         v.

    COMPREHENSIVE SPINE CENTER, PLLC a/a/o MAUREEN BAJON,
                          Appellee.

                                  No. 4D21-464

                                   [July 7, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit, Broward
County; Florence Taylor Barner, Judge; L.T. Case Nos. COCE 17-357 and CACE
19-7022.

  Garrett A. Tozier of Shutts & Bowen LLP, Tampa, and Daniel E. Nordby of
Shutts & Bowen LLP, Tallahassee, for appellant.

  John C. Daly and Matthew C. Barber of Daly & Barber, P.A., Plantation, for
appellee.

                          ON CONFESSION OF ERROR

PER CURIAM.

    Based on the Third District’s recent decision in Priority Medical Centers, LLC
v. Allstate Insurance Co., No. 3D20-291, 2021 WL 1652024 (Fla. 3d DCA Apr.
28, 2021), appellee Comprehensive Spine Center, PLLC a/a/o Maureen Bajon
filed a confession of error in this case. We accept the confession of error and
reverse and remand for entry of final summary judgment in appellant Allstate’s
favor. See Allstate Fire & Cas. Ins. Co. v. Katzell, No. 4D21-1044, 2021 WL
2559656 (Fla. 4th DCA June 23, 2021); Allstate Fire & Cas. Ins. Co. v. Downtown
Surgery Ctr., No. 4D21-600, 2021 WL 2692184 (Fla. 4th DCA June 30, 2021).

   Reversed and remanded.

CIKLIN, FORST, and KLINGENSMITH, JJ., concur.

                              *          *          *
   FINAL UPON RELEASE; NO MOTION FOR REHEARING WILL BE
ENTERTAINED; MANDATE ISSUED SIMULTANEOUSLY WITH OPINION.




                           2